The opinion was delivered

Per curiam.

It is not disputed that before the married woman’s law of 1848, a deed of trust for the separate use of a married woman made by herself in contemplation of immediate marriage, and without the assent of her intended husband, may be avoided by him as a fraud on the marriage contract. We think there is nothing in that law that affects the rule. It gives • her greater security for her own property, and higher power over it, but she may exert that power for the common benefit of the family relation with much more efficiency without than with a trust for her separate use. It was very unwise in her to create such a trust under such circumstances, and to insist upon it would be to convert a thoughtless act into one of bad faith, and that too in regard to a relation ¡/which demands the utmost trust and confidence. She does not insist on it.
Decree affirmed and record remitted.